270 S.W.3d 439 (2008)
STATE of Missouri, Respondent,
v.
Shaun D. BRYANT, Appellant.
No. WD 68622.
Missouri Court of Appeals, Western District.
November 18, 2008.
Michael J. Gunter, Kansas City, MO, for Appellant.
James C. Thompson, Richmond, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., RONALD R. HOLLIGER, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Mr. Shaun D. Bryant appeals from his convictions for possession of up to 35 grams of marijuana, section 195.202.3, and unlawful use of drug paraphernalia, section 195.233.1.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).